ACCEPTED
                                                                                                     06-14-00183-CR
                                                                                          SIXTH COURT OF APPEALS
                                                                                                TEXARKANA, TEXAS
                                                                                                6/10/2015 9:06:40 AM
                                                                                                    DEBBIE AUTREY
                                                                                                              CLERK

                              IN THE COURT OF APPEALS
                          SIXTH JUDICIAL DISTRICT OF TEXAS
                                   AT TEXARKANA
                                                                                   FILED IN
                                                                            6th COURT OF APPEALS
DONALD RAY BROWN,                                                             TEXARKANA, TEXAS
              Appellant                                                     6/10/2015 9:06:40 AM
                                                                                DEBBIE AUTREY
vs.                                                      Appellate Cause            Clerk
                                                                           No. 06-14-00183-CR

THE STATE OF TEXAS,
                Appellee

                        APPELLANT'S SECOND MOTION
              FOR EXTENSION OF TIME WITHIN WHICH TO FILE BRIEF

TO THE HONORABLE JUSTICES OF THE COURT OF APPEALS:

       COMES NOW the Appellant in the above styled and numbered cause and respectfully

moves the Court in accordance with Tex. R. App. Pro. Rule 38.6 (d), to extend the time for filing

Appellant's Brief in this cause, and in support therefore would respectfully show unto the Court

as follows:

                                                 I.

       The certified Clerk's Record was timely filed on the 30th day of January, 2015, and the

certified Reporter's Record was timely filed on the 8th day of April, 2015.

                                                II.

       The current deadline for filing Appellant's Brief is the 10th day of June, 2015.

                                                III.

       The undersigned attorney has not had sufficient time to prepare Appellant's brief within

the currently prescribed time allotted and hereby requests an additional thirty (30) days in which

to prepare the brief. More specifically, undersigned attorney has been preparing for pretrial

hearings and trial in the following cases:




                                                 1
1.     United States vs Kevin Bolton, Cause No. 6:14CR60003-001, United States District

       Court for the Western District of Arkansas, a potential federal death penalty case wherein

       the undersigned is currently developing the defendant’s mitigation case to be presented to

       the United States Attorney’s Office for the Western District of Arkansas and to the

       United States Department of Justice in an effort to avoid authorization to seek the death

       penalty.

2.     United States vs. Meekesa Mitchell, Cause No. 5:15CR01, United States District Court

       for the Eastern District of Texas, which was previously set for trial on June 2, 2015 but is

       currently set for trial on July 7, 2015.

3.     United States v. Jeffery Bain, Cause No. 4:14cr40022, United States District Court for

       the Western District of Arkansas which was originally set for trial on May 19, 2015 but is

       currently set for trial on August 17, 2015.

4.     United States v. Sandra Lockett, Cause No. 5:15CR9, United States District Court for the

       Eastern District of Texas which is currently set for trial on July 27, 2015.

                                                  IV.

       Appellant's attorney has previously requested one extension of time to file the Brief in

this cause.

       WHEREFORE, PREMISES CONSIDERED, Appellant respectfully requests this

Honorable Court extend the time for filing his brief in this cause until the 10th day of July, 2015.

                                                                    Respectfully submitted,

                                                                    CRAIG L. HENRY
                                                                    Attorney at Law
                                                                    723 Main Street
                                                                    P.O. Box 3226
                                                                    Texarkana, Texas 75504-3226
                                                                    (903) 792-4645



                                                   2
                                                               FAX - (903) 792-5073
                                                               Lawyrntx@aol.com



                                                               By/s/ Craig L. Henry
                                                                  Craig L. Henry
                                                                  Arkansas Bar # 90142
                                                                  Oklahoma Bar # 016779
                                                                  Texas Bar # 09479260
                                                                  Attorney for Appellant




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing Motion has been delivered

electronically and via courier to Mr. Jerry Rochelle, Bowie County District Attorney, 601 Main

Street, Texarkana, Texas 75501, this 10th day of June, 2015.




                                                               /s/ Craig L. Henry
                                                               Craig L. Henry




                                                3